Citation Nr: 1016868	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-04 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R. Poulson,  Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to June 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
denied service connection for bilateral hearing loss, finding 
that the Veteran had not submitted new and material evidence 
to reopen the claim, and denied service connection for 
tinnitus.  

Irrespective of the RO's action, the Board must decide 
whether the Veteran has submitted new and material evidence 
to reopen the claim of service connection for bilateral 
hearing loss with organic ear condition.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran did not request a hearing on this matter.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for bilateral hearing loss in October 1999 because 
there was no evidence that the disability was related to 
service.  The Veteran did not appeal this decision, and it is 
now final.

2.  Evidence received since the last final October 1999 
rating decision is not cumulative and raises a reasonable 
possibility of substantiating the claim.

3.  The Veteran currently has bilateral hearing loss and 
tinnitus and, as he was attached to an artillery unit, he 
sustained acoustic trauma during service.

4.  While the available service treatment records (STRs) are 
negative for any findings indicative of hearing loss and 
tinnitus, they are incomplete and, although a hearing loss 
disability and tinnitus are not apparent in the record until 
decades post-service, the Veteran has provided a credible 
history of noticing some degree of hearing loss and tinnitus 
since service; it is at least as likely as not that the 
Veteran's hearing loss disability and tinnitus are linked to 
in-service exposure to excessive noise without ear 
protection.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
October 1999 RO decision and the claim of entitlement to 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).

2.  Bilateral hearing loss was incurred during active 
service.  38 U.S.C.A. §§ 1110,  5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).

3. Bilateral tinnitus was incurred during active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veteran's claims have been considered with respect to 
VA's duty to notify and assist, including Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Given the Board's finding that new 
and material evidence has been secured to reopen his claim, 
and that service connection is warranted for hearing loss and 
tinnitus, no conceivable prejudice to the Veteran could 
result from this adjudication, regardless of whether the 
Veteran has been provided the notice and assistance required 
by law and regulation.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  

II.  New and Material Evidence

The RO originally denied service connection for bilateral 
hearing loss in October 1999, on the basis that the 
disability was not related to service.  The Veteran did not 
file a notice of disagreement and the decision became final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.160(d), 20.200, 20.201, 20.302, 20.1103 (2009).

The Veteran filed a claim to reopen service connection for 
bilateral hearing loss in August 2006.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered since the October 1999 rating decision 
includes a January 2007 audiogram from a private physician; 
the Veteran's August 2006 statement regarding in-service 
exposure to acoustic trauma and the continuity of his hearing 
loss; and a March 2009 VA audiological examination report.  
The evidence received since the last final RO decision is 
new, as it was not previously considered.  The Veteran's 
statement is material as it directly addresses the basis for 
the prior final denial; the lack of a nexus to service.  This 
evidence raises a reasonable possibility of substantiating 
the service connection claim, and constitutes new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a).  
Reopening of the service connection claim for bilateral 
hearing loss is warranted.  38 U.S.C.A. 
§ 5108.

III.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A § 1131.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of  
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A  
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

For VA purposes, impaired hearing will not be considered to 
be a disability unless the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The Veteran contends that he suffered hearing loss during his 
active duty during the 1950's and as a result of working as 
an artillery instructor for 14 months.  The DD 214 indicates 
that he was assigned to an artillery unit.  Aside from his 
separation examination, the Veteran's service treatment 
records (STRs) are missing.  The National Personnel Records 
Center has responded that his records were most likely 
destroyed in the 1973 fire at their facility.  The Board has 
a heightened obligation to assist the appellant in the 
development of his case, and to explain findings and 
conclusions, as well as carefully consider the benefit of the 
doubt rule when records in the possession of the government 
are presumed to have been destroyed.  See O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).

The June 1954 separation examination discloses normal 15/15 
(whispered voice) hearing bilaterally.  The clinical 
assessment of the Veteran's ears was normal.  

In correspondence received in August 2006, the Veteran stated 
that during service he was an instructor of automatic weapons 
and anti-aircraft artillery for 14 months.  He indicated that 
he was on the range every 8 weeks for 5 days at a time firing 
weapons without hearing protection.  He stated that his 
hearing loss and tinnitus began while he was in service.

March 1999 VA treatment records are the first medical 
evidence of record showing a hearing loss.  This evidence 
indicates that the Veteran had a mild to severe high 
frequency sensorineural hearing loss in the right ear and a 
moderate to moderately-severe high frequency hearing loss in 
the left.  He reported in-service noise exposure from 
artillery.  The audiologist did not offer an opinion 
regarding the etiology of the hearing loss or tinnitus.

A June 1999 VA audiological examination report indicates that 
the Veteran had a moderate sensorineural hearing loss in the 
right ear above 1000 Hz and a moderate sensorineural hearing 
loss in the left ear above 2000 Hz.  The Veteran reported in-
service noise exposure as a firearm instructor.  He stated 
that he shot guns with his right hand.  The audiologist did 
not provide an opinion with respect to etiology of hearing 
loss or tinnitus.

Also of record is a January 2007 private audiogram, but it 
depicts the puretone thresholds exhibited by the Veteran on a 
graph which are not interpreted in decibels for each 
frequency depicted in the audiogram.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (the Board may not interpret 
graphical representations of audiometric data).  

A March 2009 VA audiological examination report indicates 
that the Veteran had a severe sensorineural hearing loss in 
the right ear above 1000 Hz and a moderately severe 
sensorineural hearing loss in the left ear above 1000 Hz.  
The audiologist reviewed the claim file and noted that the 
STRs only disclosed a whisper test on the Veteran's 
separation examination.  The Veteran again reported in-
service exposure to weapon noise.  Pre-service he had worked 
as a teacher.  After service he worked for the aircraft 
industry doing maintenance.  He reported moderate tinnitus 
since 1953.  The audiologist determined that the tinnitus was 
as likely as not a symptom associated with the hearing loss.  
She noted the Veteran's exposure to excessive noise during 
and after service and indicated that she was unable to 
conclude that the in-service noise exposure did or did not 
cause his hearing loss and tinnitus.  

While the Veteran's separation examination is negative of any 
complaints of, treatment for, or diagnosis of bilateral 
hearing loss or tinnitus, he has submitted statements and 
offered sworn testimony to the effect that he first noticed 
these conditions during service and that they have gradually 
progressed in severity since that time.  While the Veteran is 
not competent to provide an opinion as to a diagnosis of a 
hearing loss disability as defined by 38 C.F.R. § 3.385, his 
statement as to the presence of some degree of hearing loss 
and tinnitus are evidence in support of the claims.  Second, 
the DD 214 shows that the Veteran was assigned to an 
artillery unit.  His assertions relating to his exposure to 
excessive noise during that time are consistent with the 
record.  38 U.S.C.A. § 1154(b).  Accordingly, the record 
contains sufficient evidence to find that the Veteran 
incurred acoustic trauma during service and first noticed 
some degree of hearing loss and tinnitus while on active 
duty, which has gradually increased in severity over the many 
years since service.

There is also medical evidence dated in recent years 
confirming that the Veteran has a bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385.  The question 
remains whether there is competent evidence of a nexus 
between these current conditions and service, to include his 
exposure to acoustic trauma as an artillery instructor.

The Board is cognizant of the decades that elapsed before a 
hearing loss disability and tinnitus were first shown.  
However, the Board is sensitive to the fact that the 
Veteran's STRs, which may have shown treatment for hearing 
problems, were destroyed while in the government's 
possession.  Furthermore, as explained above, the Veteran 
currently has a bilateral hearing loss and tinnitus and, as 
he was assigned to an artillery unit, he sustained acoustic 
trauma during service.  He has also provided a credible 
history of hearing loss and tinnitus since service.  While 
the only competent opinion of record neither supports nor 
negates a nexus, the audiologist did note the Veteran's in-
service noise exposure.   With application of the doctrine of 
reasonable doubt, service connection for bilateral hearing 
loss and tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 
3.385, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


